Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/28/2021 with respect to the rejection(s) of the independent claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gagnon US Patent 10,413,267 B2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al. (US Pub. No. 2003/0212320 A1) in view of Yammoto (JP 5-150046) and Gagnon (US Patent 10,413,267 B2).
With regards to claims 1, 8 and 15, Wilk discloses a positron emission tomography (PET) system 20 for imaging a target region of a subject, the system 20 comprising a detector array 50 comprising an array of gamma ray detectors 52 (i.e., a ring type) [0033] defining a field of view 60  and configured to detect at least one coincidence event [0035]; a detector panel 30 comprising an array of detectors having higher resolutions than the detector array 50 and positioned in closer proximity to a 
Wilk fails to expressly disclose the detector panel positioned outside the field of view defined by the detector array during at least a portion of scanning by the PET system, both detectors are of the gamma type and a control unit configured to be in communication with the detector panel and the detector array and configured to control the detector array and the detector panel to operate in cooperation with each other. 
Yammoto discloses the panel positional and control circuity as claimed [0002] [0009] [0010] [0012] [0014] (Figure 1). In view of the utility, to expand the distribution imaging and arrangement, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wilk with Yammoto. 
Gagnon discloses the detectors as claimed, specifically PET detector 12s inserted in the x-ray beam shadow that reads on the missing limitations in order to expand the imaging as needed (Col. 10, Lines 1 – 18). In view of the utility, to expand the distribution imaging and arrangement, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wilk with Gagnon (Col. 10, Lines 1 – 18).
With regards to claims 2 and 9, Wilk and Yammoto discloses the detector panel 30 further comprises an outsort positioned outside the field of view defined by the detector array 50 during entire scanning by the PET system (Figure 1). (Also see the citations of Yammoto in the rejection of claim 1). 

With regards to claims 4, 11 and 19, Wilk modified fails to expressly disclose the detector panel is movable across the field of view defined by the detector array during scanning by the PET system. Yammoto discloses the missing limitations [0009] [0014] [0016]. In view of the utility, to expand the distribution imaging and arrangement as arbitrarily needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wilk with Yammoto.
With regards to claims 5, 12, 17 and 20, Wilk modified the detector panel is positioned in closer proximity to a target region in the subject than the detector array, and the detector array remains stationary relative to the target region during the scanning by the PET system [0033]..
With regards to claims 6 and 13, Wilk modified comprising a patient table 46 on which the subject lies during scanning by the PET system 20, wherein the detector panel 32 is positioned below the patient table 46 during the scanning by the PET system 20.

With regards to claim 14, Wilk modified discloses the surface of the detector panel that is to be positioned facing the subject during scanning by the PET system is substantially flat, both Wilk and Yammoto teach a planar and/or flat detector, see Wilk [0034] and Yammoto [0012].
With regards to claim 16, see the rejections of claims 2 and 3.
With regards to claim 18, see the rejections of claims 6 – 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884